 



Exhibit 10.13.b

Lobbyist Agreement

     This service agreement (“Agreement”) is entered into by and between Apollo
Group, Inc, (“Apollo”) an Arizona corporation and parent company of University
of Phoenix (“UOP”), with its principal place of business at 4615 E. Elwood,
Phoenix, AZ 85040, and Governmental Advocates, Inc. (“Firm”), with its principal
place of business at 1127 Eleventh Street, Suite #400, Sacramento, California,
95814.

PURPOSE OF AGREEMENT. The purpose of this Agreement is to state the terms and
conditions under which Firm will provide the lobbyist services (“Services”)
included in this Agreement to Apollo, and as listed in the Scope of Services,
attached hereto, and incorporated as part of the Agreement.



  1.   SERVICES. Firm agrees to perform the Services and warrants that each of
its employees, agents or Firms assigned to provide Services under this Agreement
to Apollo shall have the proper skill, training and background so as to be able
to perform in a competent and professional manner, that all Services will be so
performed and performed in a manner compatible with Apollo’s business
operations, and that Firm shall cause the Services to be performed in accordance
with the Scope of Services and generally accepted industry practices. Firm
agrees to comply with all laws, registration or any other requirements of any
governing body overseeing such Services as performed in this Agreement,
including but not limited to, the compliance requirements and governmental
entities outlined in the Scope of Services.     2.   TERM OF AGREEMENT. The Term
of this Agreement shall commence on June 1, 2003, and shall continue in full
force for one (1) year unless otherwise terminated as provided herein. This
Agreement may be renewed for an additional period(s) upon written mutual
agreement of both parties.     3.   PAYMENT. Compensation for Services performed
under this Agreement will be as outlined in the Scope of Services. Payment terms
will be net thirty (30) days upon receipt of Firm invoice, with all payments
made in arrears. Upon termination of this Agreement, payments under this
paragraph shall cease; provided, however, that Firm will be entitled to payments
for periods or partials that occurred prior to the date of termination and for
which Firm has not yet been paid.     4.   TERMINATION. This Agreement may be
terminated without cause, by either party with a 30 day written notice to the
other party. This Agreement may be terminated immediately by Apollo upon any
breach hereof or violation of the law by the Firm. Upon termination of the
Agreement, Firm shall return to Apollo all records, notes, data, memoranda and
materials of any nature that are in Firm’s possession or under Firm’s control
and that are Apollo’s property or relate to Apollo’s business.     5.  
RELATIONSHIP. The parties understand that Firm is an independent contractor with
respect to Apollo and not an employee of Apollo. Apollo shall not provide fringe
benefits, including health insurance benefits, paid vacation, or any other
employee benefit, for the benefit of Firm or any agents, employees or
contractors of Firm. As an independent contractor, Firm shall pay all taxes
imposed and other liabilities incurred as an independent contractor. This
Agreement is neither intended to nor will it be construed as, creating any other
relationship, including one of employment, joint venture or agency.

1



--------------------------------------------------------------------------------



 





  6.   NON COMPETE. For the term of this Agreement the Firm shall not represent
any entity that would be in direct competition with Apollo, nor shall the Firm
represent any entity that would have an interest in conflict with the best
interest of Apollo without the approval of Apollo. The Firm shall immediately
disclose potential conflicts of interest.     7.   OWNERSHIP OF PRODUCTS,
REPORTS, ETC: Any and all products, reports, etc. developed by the Firm in whole
or in part which are utilized, or accepted by Apollo because of the relationship
between the Firm and Apollo, and any and all intellectual, property rights,
including copyrights in the products, reports, etc., shall become the exclusive
property of Apollo.     8.   INSURANCE. Firm acknowledges Firm’s obligation to
obtain appropriate insurance coverage for the benefit of Firm (and Firm’s
employees, if any). Firm waives any rights to recovery from Apollo for any
injuries that Firm (and/or Firm’s employees) may sustain while performing
services under this Agreement and that are a result of the negligence of Firm or
Firm’s employees. Firm agrees to provide Apollo with necessary documentation,
including certificates of insurance, evidencing the required coverage, if
requested.     9.   CONFIDENTIAL INFORMATION. “Confidential Information” means
any information, whether or not owned by or developed by Apollo, which is not
generally known and which Firm may obtain through direct or indirect contact
with Apollo. Such Confidential Information includes, but is not limited to:
business records and plans, marketing strategies, cost, discounts, product
design information, technical information, business affairs, financial reports,
customer lists, student information, and other proprietary information.        
Confidential Information does not include information that Firm can show, by
clear and convincing evidence, to be:

                    1 )   In the public domain.                     2 )  
Rightfully received from a third party without any obligation of
confidentiality.                     3 )   Rightfully known to Firm without any
limitations on use or disclosure prior to its receipt from Apollo.              
      4 )   Independently developed by Firm without use of or reference to the
Confidential Information by persons who had no access to the Confidential
Information.



      PROTECTION OF CONFIDENTIAL INFORMATION. Firm understands and acknowledges
that the Confidential Information has been developed or obtained by Apollo
through the investment of significant time, effort and expense, and that the
Confidential Information is a valuable, special, and unique asset of Apollo
which provides a significant market advantage, and needs to be protected from
improper disclosure. Firm shall hold the Confidential Information of Apollo in
strictest secrecy and not disclose or make any use thereof except for the
performance of this Agreement. Firm shall not cause or permit the disclosure of
Confidential Information in any form to any person without the prior written
consent of Apollo. Firm shall cause all persons who obtain access to such
Confidential Information, directly or indirectly, through Firm to abide by the
confidentiality provisions of this Agreement. The obligations of this paragraph
will remain in effect until which time all Confidential Information is no longer
confidential, as defined above, through no act, breach, or omission of Firm.    
10.   INDEMNIFICATION. Apollo shall not be liable for any negligent, intentional
or fraudulent acts of Firm or its agents. Firm hereby agrees to indemnify and
hold Apollo harmless from all claims, losses, expenses, fees (including attorney
fees), costs, and judgments that may be asserted against Apollo that result,
directly or indirectly, from the acts or omissions of Firm, Firm’s employees and
Firm’s agents, including without limitation any infringement of third party
rights or violation or breach of confidentiality as stated herein. The
indemnification provisions shall survive termination of this Agreement.

2



--------------------------------------------------------------------------------



 





  11.   GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona and the United States of
America without reference to conflict of laws principles. The Superior Court of
Maricopa County and/or the United States District Court for the District of
Arizona shall have exclusive jurisdiction and venue over all controversies in
connection with this Agreement, and each party irrevocably consents to such
exclusive and personal jurisdiction and venue.     12.   ENTIRE AGREEMENT. This
Agreement constitutes the final, complete, and exclusive statement of the terms
of the agreement between the parties regarding its subject matter and supersedes
any prior and contemporaneous offers, negotiations, and understandings, whether
oral or written, between the parties.     13.   SEVERABILITY. If any provision
of this Agreement is held by any court or other tribunal to be invalid or
unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If any court or other tribunal finds that any provision
of this Agreement is invalid or enforceable, but that by limiting such provision
it would become valid and enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited.     14.   WAIVER OF CONTRACTUAL
RIGHT. The failure of either party to strictly enforce any provision of this
Agreement shall not be construed as a waiver or limitation of that party’s right
to enforce and compel strict compliance with every provision of this Agreement.
    15.   AMENDMENT AND ASSIGNMENT. This Agreement may not be changed, modified,
altered, or amended in any respect without the mutual written consent by
authorized Firms of both parties. This Agreement may not be assigned by Firm or
otherwise transferred, in whole or in part, by Firm without the prior written
consent of Apollo.     16.   CORPORATE AUTHORITY. Each individual executing this
Agreement on behalf of a corporation represents and warrants that he/she is duly
authorized to execute and deliver this Agreement on behalf of said corporation
and that this Agreement is binding upon said corporation in accordance with its
terms.     17.   SURVIVAL OF OBLIGATIONS. The parties’ rights and obligations,
which by their nature would continue beyond the expiration or termination of
this Agreement, including but not limited to Confidential Information, shall
survive such expiration or termination of this Agreement.     18.  
TERMS/CONDITIONS. All terms and conditions of this Agreement shall be binding
upon and shall inure to the benefit of the parties to this Agreement and their
respective successors and permitted assigns, as well as their respective
subsidiaries, affiliates, parent companies, and other entities controlling or
controlled by the respective parties.     19.   NOTICE. Any notice required or
permitted under this Agreement must be sent by registered or certified mail,
return receipt requested and shall be deemed given when received by the
individuals set forth below. Only the authorized Firms of the parties may amend
or waive processes of this Agreement.

      IF for Apollo Group, Inc.:   IF for Firm: Todd Nelson, CEO   Hedy Govenar
4615 E. Elwood St   1127 – 11th Street, Suite #400 Phoenix, AZ 85040  
Sacramento, California 95814



      Such address may be changed from time to time by either party by providing
written notice to the other in the manner set forth above.

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, The parties have executed this Agreement as of the date
first above written.

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Apollo Signature   Firm Signature       Todd Nelson, CEO  

--------------------------------------------------------------------------------

Firm Printed Name/Title      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date   Date          

--------------------------------------------------------------------------------

    Social Security or Federal Tax ID #

4



--------------------------------------------------------------------------------



 



Attachment A

Scope of Services

Services

Firm shall provide strategic advice on matters concerning legislation,
regulations, public policy, electoral politics and any other topic of concern to
Apollo related to state government in the state of California. All Services
performed by the Firm for Apollo under this Agreement shall be timely done.

Compensation and Payment

For Services performed under this Agreement, Apollo shall pay the Firm the sum
of $10,000.00 per month. Agreement also includes reimbursement of fees/expenses
incurred on the behalf of Apollo if applicable.

Compliance – required for each contract but state of registration will vary

During the term of this Agreement, Firm agrees to formally register as a
legislative and executive branch lobbyist with the California Secretary of
State, and further agrees to at all times abide by the laws of the state of
California governing lobbyists and to inform Apollo of any legal obligations
Apollo may have under the laws of the state of California.

5